The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to communication regarding application 15/933743 dated 7/8/2021. In applicant’s amendments
Claims 1, 12, 16 are amended.
Claims 1, 3-12, 14-16, 18-20 are pending and have been rejected as follows.

Continued Examination under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/8/2021 has been entered.

	
Response to Amendments
The 103 rejection in the previous office action is maintained. Applicant’s amendments necessitated new grounds of rejection with the previously cited references.

Response to Prior Art Arguments
Applicant argues the cited references do not disclose the claims as amended. Applicant argues the references do not disclose aggregated shipping information.
Applicant’s amendments necessitated new grounds of rejection with the previously cited references. The Stowe reference discloses aggregating different shipments for customers: Stowe [0007] “the shipper is going to ship a second parcel via ground transportation and there is only two days ground time in transit from the shipper to the location, but there is already a first parcel in transit that would be delivered on the third day to the location, the customer may be asked to wait an additional day to get the second parcel so that it may be aggregated for delivery with the first parcel”; Stowe [0053], [0052], [0006] “The carrier may provide incentives for the shippers and/or the customers to utilize the aggregated shipping methods and systems.” “to aggregate the delivery of multiple packages by a package delivery service” “they cooperate with the carrier such that one or more shippers may have one or more shipped parcels aggregated for delivery to a location.”; Stowe [0052], [0012] “ aggregate the delivery of multiple packages by a package delivery service (a/k/a “carrier”) such that the carrier can reduce the need to make multiple trips to the intended recipient's location.” “The first parcel has a first package tracking identifier and a first delivery date. Then, a second parcel is placed in a second shipping route to the location.”)











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 12, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres de Castro et al, US-20110071885-A1 hereinafter Ayres  in view of McKenna et al, US-20090313101-A1, hereinafter McKeanna in further view of
Stowe, US20150317598A1:
As per independent claim 1, Ayers discloses A computer-implemented method for providing a logistic demand forecasting, the method being executed by one or more processors and comprising: 
receiving, by the one or more processors, a plurality of […] comprising a plurality of logistic data elements (Ayres [0038], [0021], [0036] “Computer 40 may be part of a computer network which connects multiple barcode readers in many stores to a central computer system which stores historical transactional data 38 in the database storage system.” “Using the present system, a retailer collects T-LOG sales data for various products. Using the T-LOG data, the system generates a demand model for one or more products at one or more stores. The model is based upon the T-LOG data for that product and includes a plurality of parameters.”)
 each […] representing a transaction comprising an item that is to be delivered to a customer […]; (Ayres [0034], [0028] “uses control system 32 to place orders, control inventory, and schedule deliveries with distribution” “ Each line item includes information 
[…] by the one or more processors, the […] to aggregate the logistic data elements (Ayres [0028], Table 1, [0032] “T-LOG 16 may contain thousands of transactions for retailer 10 per store per day, or millions of transactions per chain of stores per day.” “dynamic equations or models for analyzing T-LOG 16 or aggregated T-LOG 16 data and making predictions about customer behavior to future transactions for a particular product at a particular store”)
the […] being aggregated […] based on respective locations of multiple customers represented in respective […] to at least partially provide aggregated logistic data elements comprising aggregated […]information […] (Ayres [0022], [0006] noting customers “The demand model can be used to forecast future demand by customers as measured by unit sales” “data is first aggregated over a time scale for one or more variables to develop a unique understanding of demand for every product in every location”)
processing, by the one or more processors, the aggregated logistic data elements through a logistics demand forecasting analytics model 
the logistics demand forecasting analytics model having been […] using a set of […]data describing historic and actual demand within a logistic supply chain (Ayres [0022] “An economic demand model analyzes historical retail T-LOG sales data to gain an understanding of retail demand as a function of retailer controlled factors such as price, promotion, time, customer, seasonal trends, holidays, and other attributes of the transaction. The demand model can be used to forecast future demand by customers as measured by unit sales.”)
wherein the logistics demand forecasting analytics model is […] with a supervised […] algorithm ([0006] “The aggregated T-LOG data is analyzed and a series of parameters is generated that define the demand model for that particular product over the time scale of interest.”)
determining, by the one or more processors, a logistic demand forecasting based on the processing, the logistic demand forecasting indicating an upcoming demand for labor or transportation assets within the logistic supply chain; (Ayres [0025] “gives retailer 10 the ability to evaluate performance and trends, make strategic decisions, set pricing, order inventory, formulate and run promotions, hire employees, expand stores, add and remove product lines, organize product shelving and displays, select signage, and the like.”)
to facilitate delivery of items represented in the plurality […] (Ayers [0035] “which in turn controls the manufacturing process and delivery schedule of manufacturer 22 to send goods to distribution”)
and providing, by the one or more processors, the logistic demand forecasting to an automated warehouse system servicing the logistic supply chain (Ayres Figure 2, [0035], [0024], [0012]  “The forecast is communicated to control system 28 or control system 32 by electronic communication link, which in turn controls ordering, distribution, inventory, and 
Ayres does not explicitly disclose “electronic receipts (e-receipts), each e-receipt”,” parsing, by the one or more processors, the e-receipts” “trained using a set of training data” “each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; “ “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items” “is trained with a supervised machine-learning algorithm” “to facilitate delivery of items represented in the plurality of e-receipts to the locations” as stated in the claim. (underlined emphasis on aspects not taught)McKenna however, in analogous art of processing receipts discloses 
electronic receipts (e-receipts), each e-receipt (McKenna [0002], [0004] “The electronic receipt is then sent to the e-mail address associated with the transaction.” “The component could extract certain types of information from the receipt and could store the information in a receipt store.”)
parsing, […], the e-receipts
trained using a set of training data (McKenna [0018] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; (McKenna [0014], [0023], [0027] “a shipping address, or any other type of information that could be used as part of transaction” “may also comprise information such as a subtotal 222 of the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information, warranty information, marketing information such as advertisements” “Receipt processing component 118 could also extract data from the receipt (at 306). For example, individual fields of data, such as the various data shown in FIG. 2 (e.g., specific items purchased, prices paid for those items, total amount of purchase, shipping method chosen, etc.) could be extracted from the receipt.”)
is trained with a supervised machine-learning algorithm (McKenna [0019] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
to facilitate delivery of items represented in the plurality of e-receipts to the locations (McKenna [0014], [0002], [0023] “ a shipping address, or any other type of information that could be used as part of transaction” “With the advent of e-commerce, many transactions have generated receipts in electronic form” “ the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres with these aforementioned 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).
Ayres/McKenna does not explicitly disclose “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items” as stated in the claim. (underlined emphasis on aspects not taught)Stowe however, in analogous art of deliveries discloses 
[…] prior to shipping of items […] (Stowe [0007] noting aggregation before shipper ships second parcel “the shipper is going to ship a second parcel via ground transportation and there is only two days ground time in transit from the shipper to the location, but there is already a first parcel in transit that would be delivered on the third day to the location, the customer may be asked to wait an additional day to get the second parcel so that it may be aggregated for delivery with the first parcel”)
[…] aggregated shipping information (Stowe [0053], [0052], [0006] “The carrier may provide incentives for the shippers and/or the customers to utilize the aggregated shipping methods and systems.” “to aggregate the delivery of multiple packages by a package delivery service” “they cooperate with the carrier such that one or 
[…] information indicating a general location for shipping the items (Stowe [0052], [0012] “ aggregate the delivery of multiple packages by a package delivery service (a/k/a “carrier”) such that the carrier can reduce the need to make multiple trips to the intended recipient's location.” “The first parcel has a first package tracking identifier and a first delivery date. Then, a second parcel is placed in a second shipping route to the location.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna with these aforementioned teachings of Stowe with the motivation to have efficiency in deliveries (Stowe [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stowe, the results of the combination were predictable (see MPEP 2143 A).


Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3,  Ayres does not explicitly disclose “wherein the e-receipts are received from an electronic mail provider or a cross-platform messaging provider” as stated in the claim. McKenna however, in analogous art of processing receipts discloses 
wherein the e-receipts are received from an electronic mail provider or a cross-platform messaging provider (McKenna [0012] “The examples herein describe receipts being sent to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).


Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Ayres does not explicitly disclose “wherein the e-receipts are received from a short message service (SMS) provider. ” as stated in the claim. McKenna however, in analogous art of processing receipts discloses 
wherein the e-receipts are received from a short message service (SMS) provider (McKenna [0012] “The examples herein describe receipts being sent to e-mail addresses. However, the example of e-mail, as described below, may also be applied to receipts that are sent in other forms (such as IM, SMS, etc.),” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).


Claim 11 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 11, Ayres does not explicitly disclose “wherein the e-receipts are received in real-time, near real-time, or periodically ” as stated in the claim. McKenna however, in analogous art of processing receipts discloses 
wherein the e-receipts are received in real-time, near real-time, or periodically (McKenna [0014], [0002], [0028] “customer 102 may provide e-mail address 108 at the time that transaction 104 occurs” “a participant in the transaction enters an e-mail address, or enters an account name that has previously been associated with the participant's e-mail address. The electronic receipt is then sent to the e-mail address associated with the transaction” “Action could be taken on receipts in “real time” (e.g., when the receipts are received)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).



As per independent claim 12, Ayers discloses One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing a logistic demand forecasting, the operations comprising: 
receiving, by the one or more processors, a plurality of […] comprising a plurality of logistic data elements (Ayres [0038], [0021], [0036] “Computer 40 may be part of a computer network which connects multiple barcode readers in many stores to a central computer system which stores historical transactional data 38 in the database storage system.” “Using the present system, a retailer collects T-LOG sales data for various products. Using the T-LOG data, the system generates a demand model for one or more products at one or more stores. The model is based upon the T-LOG data for that product and includes a plurality of parameters.”)
 each […] representing a transaction comprising an item that is to be delivered to a customer […]; (Ayres [0034], [0028] “uses control system 32 to place orders, control inventory, and schedule deliveries with distribution” “ Each line item includes information 
[…] by the one or more processors, the […] to aggregate the logistic data elements (Ayres [0028], Table 1, [0032] “T-LOG 16 may contain thousands of transactions for retailer 10 per store per day, or millions of transactions per chain of stores per day.” “dynamic equations or models for analyzing T-LOG 16 or aggregated T-LOG 16 data and making predictions about customer behavior to future transactions for a particular product at a particular store”)
the […] being aggregated […] based on respective locations of multiple customers represented in respective […] to at least partially provide aggregated logistic data elements comprising aggregated […]information […] (Ayres [0022], [0006] noting customers “The demand model can be used to forecast future demand by customers as measured by unit sales” “data is first aggregated over a time scale for one or more variables to develop a unique understanding of demand for every product in every location”)
processing, by the one or more processors, the aggregated logistic data elements through a logistics demand forecasting analytics model (Ayres [0032], [0027]  “model 18 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 16 or aggregated T-LOG 16 data and making predictions about customer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores.” “The data includes the then current price, promotion, and merchandizing information associated with the product along with the units purchased, and the dollar sales. The date and time, and store and customer information corresponding to that purchase are also recorded.”)
the logistics demand forecasting analytics model having been […] using a set of […]data describing historic and actual demand within a logistic supply chain (Ayres [0022] “An 
wherein the logistics demand forecasting analytics model is […] with a supervised […] algorithm ([0006] “The aggregated T-LOG data is analyzed and a series of parameters is generated that define the demand model for that particular product over the time scale of interest.”)
determining, by the one or more processors, a logistic demand forecasting based on the processing, the logistic demand forecasting indicating an upcoming demand for labor or transportation assets within the logistic supply chain; (Ayres [0025] “gives retailer 10 the ability to evaluate performance and trends, make strategic decisions, set pricing, order inventory, formulate and run promotions, hire employees, expand stores, add and remove product lines, organize product shelving and displays, select signage, and the like.”)
to facilitate delivery of items represented in the plurality […] (Ayers [0035] “which in turn controls the manufacturing process and delivery schedule of manufacturer 22 to send goods to distribution”)
and providing, by the one or more processors, the logistic demand forecasting to an automated warehouse system servicing the logistic supply chain (Ayres Figure 2, [0035], [0024], [0012]  “The forecast is communicated to control system 28 or control system 32 by electronic communication link, which in turn controls ordering, distribution, inventory, and delivery schedule for distributor 26 and retail 30 to meet the predicted demand for goods in accordance with the forecast” “Retailer 10 may be a food store chain, general customer 
Ayres does not explicitly disclose “electronic receipts (e-receipts), each e-receipt”,” parsing, by the one or more processors, the e-receipts” “trained using a set of training data” “each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; “ “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items”  “is trained with a supervised machine-learning algorithm” “to facilitate delivery of items represented in the plurality of e-receipts to the locations” as stated in the claim. (underlined emphasis on aspects not taught)McKenna however, in analogous art of processing receipts discloses 
electronic receipts (e-receipts), each e-receipt (McKenna [0002], [0004] “The electronic receipt is then sent to the e-mail address associated with the transaction.” “The component could extract certain types of information from the receipt and could store the information in a receipt store.”)
parsing, […], the e-receipts(McKenna [0006], [0017] “parsers could be written to recognize receipts of large retailers and/or to extract information from those receipts.” “receipt template store 120 and/or receipt parser 122 to assist in recognizing receipts in an incoming e-mail stream.”)
trained using a set of training data
each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; (McKenna [0014], [0023], [0027] “a shipping address, or any other type of information that could be used as part of transaction” “may also comprise information such as a subtotal 222 of the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information, warranty information, marketing information such as advertisements” “Receipt processing component 118 could also extract data from the receipt (at 306). For example, individual fields of data, such as the various data shown in FIG. 2 (e.g., specific items purchased, prices paid for those items, total amount of purchase, shipping method chosen, etc.) could be extracted from the receipt.”)
is trained with a supervised machine-learning algorithm (McKenna [0019] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
to facilitate delivery of items represented in the plurality of e-receipts to the locations (McKenna [0014], [0002], [0023] “ a shipping address, or any other type of information that could be used as part of transaction” “With the advent of e-commerce, many transactions have generated receipts in electronic form” “ the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).

Ayres/McKenna does not explicitly disclose “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items” as stated in the claim. (underlined emphasis on aspects not taught)Stowe however, in analogous art of deliveries discloses 
[…] prior to shipping of items […] (Stowe [0007] noting aggregation before shipper ships second parcel “the shipper is going to ship a second parcel via ground transportation and there is only two days ground time in transit from the shipper to the location, but there is already a first parcel in transit that would be delivered on the third day to the location, the customer may be asked to wait an additional day to get the second parcel so that it may be aggregated for delivery with the first parcel”)
[…] aggregated shipping information (Stowe [0053], [0052], [0006] “The carrier may provide incentives for the shippers and/or the customers to utilize the aggregated shipping methods and systems.” “to aggregate the delivery of multiple packages by a package delivery service” “they cooperate with the carrier such that one or more shippers may have one or more shipped parcels aggregated for delivery to a location.”)
[…] information indicating a general location for shipping the items (Stowe [0052], [0012] “ aggregate the delivery of multiple packages by a package delivery service (a/k/a “carrier”) such that the carrier can reduce the need to make multiple trips to the intended recipient's location.” “The first parcel has a first package tracking identifier and a first delivery date. Then, a second parcel is placed in a second shipping route to the location.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna with these aforementioned teachings of Stowe with the motivation to have efficiency in deliveries (Stowe [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 



Claim 15 is dependent on claim 13 which is rejected as indicated above. As per dependent claim 15, Ayres does not explicitly disclose “wherein the e-receipts are received in real-time, near real-time, or periodically ” as stated in the claim. McKenna however, in analogous art of processing receipts discloses 
wherein the e-receipts are received in real-time, near real-time, or periodically (McKenna [0014], [0002], [0028] “customer 102 may provide e-mail address 108 at the time that transaction 104 occurs” “a participant in the transaction enters an e-mail address, or enters an account name that has previously been associated with the participant's e-mail address. The electronic receipt is then sent to the e-mail address associated with the transaction” “Action could be taken on receipts in “real time” (e.g., when the receipts are received)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).

As per independent claim 16, Ayers discloses A system, comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing a logistic demand forecasting, the operations comprising: 
receiving, by the one or more processors, a plurality of […] comprising a plurality of logistic data elements (Ayres [0038], [0021], [0036] “Computer 40 may be part of a computer network which connects multiple barcode readers in many stores to a central computer system which stores historical transactional data 38 in the database storage system.” “Using the present system, a retailer collects T-LOG sales data for various products. Using the T-LOG data, the system generates a demand model for one or more products at one or more stores. The model is based upon the T-LOG data for that product and includes a plurality of parameters.”)
 each […] representing a transaction comprising an item that is to be delivered to a customer […]; (Ayres [0034], [0028] “uses control system 32 to place orders, control inventory, and schedule deliveries with distribution” “ Each line item includes information or attributes relating to the transaction such as store number, product number, time of transaction, transaction number”)
[…] by the one or more processors, the […] to aggregate the logistic data elements 
the […] being aggregated […] based on respective locations of multiple customers represented in respective […] to at least partially provide aggregated logistic data elements comprising aggregated […]information […] (Ayres [0022], [0006] noting customers “The demand model can be used to forecast future demand by customers as measured by unit sales” “data is first aggregated over a time scale for one or more variables to develop a unique understanding of demand for every product in every location”)
processing, by the one or more processors, the aggregated logistic data elements through a logistics demand forecasting analytics model (Ayres [0032], [0027]  “model 18 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 16 or aggregated T-LOG 16 data and making predictions about customer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores.” “The data includes the then current price, promotion, and merchandizing information associated with the product along with the units purchased, and the dollar sales. The date and time, and store and customer information corresponding to that purchase are also recorded.”)
the logistics demand forecasting analytics model having been […] using a set of […]data describing historic and actual demand within a logistic supply chain (Ayres [0022] “An economic demand model analyzes historical retail T-LOG sales data to gain an understanding of retail demand as a function of retailer controlled factors such as price, promotion, time, customer, seasonal trends, holidays, and other attributes of the transaction. The demand model can be used to forecast future demand by customers as measured by unit sales.”)
wherein the logistics demand forecasting analytics model is […] with a supervised […] algorithm ([0006] “The aggregated T-LOG data is analyzed and a series of parameters is 
determining, by the one or more processors, a logistic demand forecasting based on the processing, the logistic demand forecasting indicating an upcoming demand for labor or transportation assets within the logistic supply chain; (Ayres [0025] “gives retailer 10 the ability to evaluate performance and trends, make strategic decisions, set pricing, order inventory, formulate and run promotions, hire employees, expand stores, add and remove product lines, organize product shelving and displays, select signage, and the like.”)
to facilitate delivery of items represented in the plurality […] (Ayers [0035] “which in turn controls the manufacturing process and delivery schedule of manufacturer 22 to send goods to distribution”)
and providing, by the one or more processors, the logistic demand forecasting to an automated warehouse system servicing the logistic supply chain (Ayres Figure 2, [0035], [0024], [0012]  “The forecast is communicated to control system 28 or control system 32 by electronic communication link, which in turn controls ordering, distribution, inventory, and delivery schedule for distributor 26 and retail 30 to meet the predicted demand for goods in accordance with the forecast” “Retailer 10 may be a food store chain, general customer product retailer, drug store, discount warehouse, department store, specialty store, or service provider.” “a commerce system having a plurality of members each having a control system for controlling movement of goods between the members”)
Ayres does not explicitly disclose “electronic receipts (e-receipts), each e-receipt”,” parsing, by the one or more processors, the e-receipts” “trained using a set of training data” “each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; “ “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items” “is trained with a supervised machine-learning algorithm” “to facilitate delivery of items represented in the plurality of e-receipts to the locations” as stated in the claim. (underlined emphasis on aspects not taught)McKenna however, in analogous art of processing receipts discloses 
electronic receipts (e-receipts), each e-receipt (McKenna [0002], [0004] “The electronic receipt is then sent to the e-mail address associated with the transaction.” “The component could extract certain types of information from the receipt and could store the information in a receipt store.”)
parsing, […], the e-receipts(McKenna [0006], [0017] “parsers could be written to recognize receipts of large retailers and/or to extract information from those receipts.” “receipt template store 120 and/or receipt parser 122 to assist in recognizing receipts in an incoming e-mail stream.”)
trained using a set of training data (McKenna [0018] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
each e-receipt representing a transaction comprising an item that is to be delivered to a customer and a location of the customer; (McKenna [0014], [0023], [0027] “a shipping address, or any other type of information that could be used as part of transaction” “may also comprise information such as a subtotal 222 of the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information, warranty information, marketing information such as advertisements” “Receipt processing component 118 could also extract data from the receipt (at 306). For example, individual fields of data, such as the various data shown in FIG. 2 (e.g., specific 
is trained with a supervised machine-learning algorithm (McKenna [0019] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
to facilitate delivery of items represented in the plurality of e-receipts to the locations (McKenna [0014], [0002], [0023] “ a shipping address, or any other type of information that could be used as part of transaction” “With the advent of e-commerce, many transactions have generated receipts in electronic form” “ the amounts for which the items were purchased, tax 224, shipping charges 226. The receipt could also include shipping information”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).
Ayres/McKenna does not explicitly disclose “the e-receipts being aggregated prior to shipping of items and based on respective locations of multiple customers represented in respective e-receipts to at least partially provide aggregated logistic data elements comprising aggregated shipping information indicating a general location for shipping the items”  as stated in the claim. (underlined 
[…] prior to shipping of items […] (Stowe [0007] noting aggregation before shipper ships second parcel “the shipper is going to ship a second parcel via ground transportation and there is only two days ground time in transit from the shipper to the location, but there is already a first parcel in transit that would be delivered on the third day to the location, the customer may be asked to wait an additional day to get the second parcel so that it may be aggregated for delivery with the first parcel”)
[…] aggregated shipping information (Stowe [0053], [0052], [0006] “The carrier may provide incentives for the shippers and/or the customers to utilize the aggregated shipping methods and systems.” “to aggregate the delivery of multiple packages by a package delivery service” “they cooperate with the carrier such that one or more shippers may have one or more shipped parcels aggregated for delivery to a location.”)
[…] information indicating a general location for shipping the items (Stowe [0052], [0012] “ aggregate the delivery of multiple packages by a package delivery service (a/k/a “carrier”) such that the carrier can reduce the need to make multiple trips to the intended recipient's location.” “The first parcel has a first package tracking identifier and a first delivery date. Then, a second parcel is placed in a second shipping route to the location.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna with these aforementioned teachings of Stowe with the motivation to have efficiency in deliveries (Stowe [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stowe, the results of the combination were predictable (see MPEP 2143 A).

Claim 19 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 19, Ayres does not explicitly disclose “wherein the e-receipts are received from an electronic mail provider or a cross-platform messaging provider” as stated in the claim. McKenna however, in analogous art of processing receipts discloses 
wherein the e-receipts are received from an electronic mail provider or a cross-platform messaging provider (McKenna [0012] “The examples herein describe receipts being sent to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).



Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres/McKeanna/Stowe  in view of Natarajan et al, US20170124633A1, hereinafter Natarajan:


Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Ayers discloses
wherein the […] are received from an […] of Things (IoT) device (McKenna [0006] “The aggregated T-LOG data is analyzed and a series of parameters is generated that define the demand model for that particular product over the time scale of interest.”)
“e-receipts are received from an Internet of Things (IoT) device” as stated in the claim. (underlined emphasis on aspects not taught)McKenna however, in analogous art of processing receipts discloses 
e-receipts […] (McKenna [0019] “the keywords and other cues could be discovered using machine-learning techniques, such as by providing a set of example receipts as input to a machine-learning algorithm”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres with these aforementioned teachings of McKenna with the motivation to utilize electronic receipts in the advent of e-commerce (McKenna [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McKenna, the results of the combination were predictable (see MPEP 2143 A).
Ayres/McKenna/Stowe does not explicitly disclose “e-receipts are received from an Internet of Things (IoT) device” as stated in the claim. (underlined emphasis on aspects not taught)Natarajan however, in analogous art of Internet of Things (IoT) environment for determining where a consumer product requiring replenishment discloses 
[…] received from an Internet of Things (IoT) device (Natarajan [0048], [0002], [0021] “A combination of the tags 22, tag readers 12, and RTMS 10 may form at least part of an IoT environment” “to the use of an Internet of Things (IoT) environment for determining where a consumer product requiring replenishment” “where purchase data may be electronically communicated at the time of the e-receipt, or by receiving a result of scanning the tag 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Natarajan with the motivation for convenience in receiving the e-receipts (Natarajan [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Natarajan, the results of the combination were predictable (see MPEP 2143 A).

Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5
Ayres/McKenna/Stowe does not explicitly disclose “wherein bidirectional communication is established for the IoT device” as stated in the claim. Natarajan however, in analogous art of Internet of Things (IoT) environment for determining where a consumer product requiring replenishment discloses 
wherein bidirectional communication is established for the IoT device (Natarajan [0054], [0048], [0021], [0046] “these elements may be located on two or more different computer hardware platform, and can communicate with each other and/or other elements of the RTMS 10 via a communication network” “A reader 12 may also detect movement of the tracked item 21 by communicating with the corresponding tag 22, and communicate the movement data to the RTMS 10 via the Internet.” “the subscription device associates a tag 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Natarajan with the motivation for convenience in receiving the e-receipts (Natarajan [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Natarajan, the results of the combination were predictable (see MPEP 2143 A).



Claims 7, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres/McKeanna/Stowe  in view of Kahlow, US20130204663A1, hereinafter Kahlow:
Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7
Ayres/McKenna/Stowe does not explicitly disclose “wherein the logistic demand forecasting is determined based on data received from a social media provider, a web search provider, a television set top box data provider, a credit and debit provider, data aggregator and services provider, or an Automated Clearing House (ACH) data provider. ” as stated in the claim. Kahlow however, in analogous art of predicting future sales discloses
wherein the logistic demand forecasting is determined based on data received from a social media provider, a web search provider, a television set top box data provider, a credit and debit provider, data aggregator and services provider, or an Automated Clearing House (ACH) data provider. (Kahlow [0009] “data on company visitor activity is collected via standard means or visitor data from plural data sources or channels, including sales data, online chat and social media, company website search log files”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Kahlow with the motivation to have channels of data (Kahlow [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kahlow, the results of the combination were predictable (see MPEP 2143 A).

Claim 9 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 9
Ayres/McKenna/Stowe does not explicitly disclose “wherein the set of training data includes product announcements, social media posts, web searches, or web cookies
wherein the set of training data includes product announcements, social media posts, web searches, or web cookies (Kahlow [0028], [0048], [0049] “The above data sources are connected via multiple keys. Keys include but are not limited to: web Cookies, contact ids, IP address, DUNs number, company name/address and country code matching. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Kahlow with the motivation to have channels of data (Kahlow [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kahlow, the results of the combination were predictable (see MPEP 2143 A).

Claim 18 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 18,
Ayres/McKenna/Stowe does not explicitly disclose “wherein the logistic demand forecasting is determined based on data received from a social media provider, a web search provider, a television set top box data provider, a credit and debit provider, data aggregator and services provider, or an Automated Clearing House (ACH) data provider. ” as stated in the claim. Kahlow however, in analogous art of predicting future sales discloses 
wherein the logistic demand forecasting is determined based on data received from a social media provider, a web search provider, a television set top box data provider, a credit and debit provider, data aggregator and services provider, or an Automated Clearing House (ACH) data provider. (Kahlow [0009] “data on company visitor activity is collected via standard means or visitor data from plural data sources or channels, including sales data, online chat and social media, company website search log files”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Kahlow with the motivation to have channels of data (Kahlow [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kahlow, the results of the combination were predictable (see MPEP 2143 A).



Claims 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres/McKeanna/Stowe  in view of Anderson et al, US20150317589A1, hereinafter Anderson:
Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8,
Ayres/McKenna does not explicitly disclose “wherein the logistics demand forecasting analytics model is trained with a decision tree classifier. ” as stated in the claim. Anderson however, in analogous art of forecasting for efficiency discloses 
wherein the logistics demand forecasting analytics model is trained with a decision tree classifier. (Anderson [0147], [0169], [0109] “The different supervised learning models that can be used include, but are not limited to: Gaussian Mixture Models (GMM), Hidden 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Anderson with the motivation to better forecast so as to manage distribution systems effectively (Anderson [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Anderson, the results of the combination were predictable (see MPEP 2143 A).


Claim 14 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 14,
Ayres/McKenna/Stowe does not explicitly disclose “wherein the logistics demand forecasting analytics model is trained with a decision tree classifier, a neural network classifier, or a support vector machine (SVM) classifier ” as stated in the claim. Anderson however, in analogous art of forecasting for efficiency discloses 
wherein the logistics demand forecasting analytics model is trained with a decision tree classifier, a neural network classifier, or a support vector machine (SVM) classifier (Anderson [0147], [0169], [0109] “The different supervised learning models that can be 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Anderson with the motivation to better forecast so as to manage distribution systems effectively (Anderson [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Anderson, the results of the combination were predictable (see MPEP 2143 A).


Claim 20 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 20,
Ayres/McKenna/Stowe does not explicitly disclose “wherein the logistics demand forecasting analytics model is trained with a decision tree classifier, a neural network classifier, or a support vector machine (SVM) classifier  ” as stated in the claim. Anderson however, in analogous art of forecasting for efficiency discloses 
wherein the logistics demand forecasting analytics model is trained with a decision tree classifier, a neural network classifier, or a support vector machine (SVM) classifier 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna/Stowe with these aforementioned teachings of Anderson with the motivation to better forecast so as to manage distribution systems effectively (Anderson [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Anderson, the results of the combination were predictable (see MPEP 2143 A).

	


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres/McKeanna/Stowe  in view of Riggs et al, US20050091100A1, hereinafter Riggs:
Claim 10 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 10,
“wherein the transportation assets includes trucks, airplanes, ships, railcars, aerial drones, or autonomous vehicles ” as stated in the claim. Riggs however, in analogous art of logistics systems discloses 
wherein the transportation assets includes trucks, airplanes, ships, railcars, aerial drones, or autonomous vehicles (Riggs [0023], claim 35 “The logistics system operates across all modes of transport (i.e., truck, rail, containership, bulk tanker and air) and has full logistics supply chain capability”” one of said plurality of different transport modes comprises truck transport.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ayres/McKenna with these aforementioned teachings of Riggs with the motivation for have efficiency in shipment methods (Riggs [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Riggs, the results of the combination were predictable (see MPEP 2143 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
August 13, 2021